                                   SALLY BUTLER
                                     ATTORNEY AT LAW
                                   42-40 BELL BOULEVARD
                                           SUITE 302
                                      BAYSIDE, NY 11361
                                         (718) 279-4500
                                   FACSIMILE (718) 281-0850



January 22, 2019

The Honorable Margo K. Brodie
United States District Court
225 Cadman Plaza East
Brooklyn, N.Y. 11201

              Re:   United States v. Anessa Christian
              Criminal Docket No. 18 CR 279 (MKB)

Dear Judge Brodie:

       I write this letter in anticipation of our January 31, 2019 status conference. It is
respectfully requested that Ms. Christian be excused from attending. On January 9, 2019, she
gave birth. In order to attend the court appearance, she would be traveling on a bus from
Newport News, Virginia where she is currently domiciled. She does not have adequate childcare
and would be required to bring the newborn and her one year old with her to court.

       I have discussed this application with the government and they have no objection. We
continue to engage in plea negotiations.




                                                  Respectfully submitted,


                                                  Sally Butler


cc: Drew Rolle, AUSA
